Citation Nr: 1504005	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 28, 2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus and assigned a 10 percent rating retroactively effective from December 28, 2004.  The Veteran is contesting this effective date.

In February 2013, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.

In an intervening June 2011 written statement, and again during his hearing, the Veteran argued that there was clear and unmistakable error (CUE) in assigning this effective date for his tinnitus.  But the May 2011 rating decision assigning this effective date was timely appealed, so it is not yet a final and binding determination.  Therefore, his CUE motion may only concern a prior decision that since has become a final and binding determination.  See 38 CFR §§ 3.104, 3.105(a) (2014).



FINDINGS OF FACT

1.  The Veteran was denied service connection for tinnitus in a September 1994 rating decision, which was not appealed and therefore is a final and binding determination based on the evidence then of record.

2.  He sought to reopen this claim in March 1999, but it again was denied in a May 1999 rating decision.  And although he initiated an appeal of that denial, his July 2000 Substantive Appeal (on VA Form 9) was deemed untimely in a December 2004 Board decision, so it was concluded that he had started but not completed ("perfected") his appeal.

3.  That July 2000 VA Form 9 does not request a determination of, or evidence a belief in, entitlement to service connection for tinnitus and does not otherwise request that this previously-denied claim be reopened.

4.  A contemporaneous October 13, 2000, written submission from the Veteran, however, reasonably may be construed as a request for service-connected benefits for tinnitus.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of October 13, 2000, for the award of service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

Here, the Veteran is challenging the effective date assigned following the granting of service connection for his tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning this "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A May 2012 SOC adjudicated this downstream claim after the Veteran had expressed his disagreement with the effective date assigned for his awarded benefits for his tinnitus.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regards to the content or timing of the notice, certainly not shown that any such error is more than harmless, meaning necessarily outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Moreover, the Board is granting rather than denying this claim.  And as will be explained, resolution of this claim ultimately turns on when the Veteran filed his claim, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of this disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Lastly, regarding the Travel Board hearing, it was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Whether an Earlier Effective Date is Warranted

The Veteran was determined to be entitled to service connection for tinnitus effectively as of December 28, 2004.  He argues that the effective date should be approximately July 2000.  Hearing Transcript at 6-7.  He stated on the record that he is not seeking an effective date earlier than that timeframe, and that the grant of an effective date consistent with July 2000 would fully satisfy his appeal.  Id. at 7.

Historically, the Veteran was denied service connection for tinnitus in a September 1994 rating decision.  He did not appeal that decision, and therefore it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).  He later sought to reopen this claim in March 1999 based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  But a May 1999 decision again denied his claim, concluding that new and material evidence had not been received.

In response, the Veteran filed a timely Notice of Disagreement (NOD) initiating an appeal of that May 1999 decision, after receipt of which the RO provided him an SOC in March 2000.  He then filed his Substantive Appeal (on VA Form 9) in July 2000, which was required to complete the steps necessary to perfect it.  See 38 C.F.R. § 20.200.  Although the Board then remanded this claim for further development in November 2003, it later determined that the July 2000 VA Form 9 he had submitted was untimely, and the claim resultantly was dismissed.  See December 2004 Board Decision.  That Board decision, in turn, was not appealed to the Court, so it, too, is a final and binding determination based on the evidence then of record. 38 U.S.C.A. § 7104 (West 2004); 38 C.F.R. § 20.1100 (2014).

The Veteran then however filed a new request to reopen his claim for service connection for tinnitus on December 28, 2004.  His claim eventually was reopened and granted effective from this date his most recent request was received.

Generally, if a veteran filed a claim for service connection for the condition at issue within one year of his separation from service, then his effective date for the grant of compensation benefits for the condition may be retroactive to the day following his discharge from service.  But if he did not file a claim for this condition within one year after service, the earliest effective date he may receive is when he eventually filed his claim.  And if there was a decision denying his claim, which he did not appeal, then the earliest effective date that he may receive (if his claim is later granted on the basis of new and material evidence) is the date of receipt of his petition to reopen the claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), (r), (q)(1)(ii).


The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  See also Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The regulations and precedents make clear that, when the Veteran reopens a claim which is subsequently granted, the earliest effective date will be the date the request to reopen was received.

The Veteran contends that, if the July 2000 VA Form 9 was an untimely Substantive Appeal to perfect the appeal of his then recently denied claim, it nonetheless should be alternatively treated as another petition to reopen the claim, so in effect a new claim.  Hearing Transcript at 9.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).

The Board must review the record in a liberal manner to identify all reasonably-raised claims.  Norris v. West, 12 Vet. App. 413, 417 (1999).  However, even under this liberal approach, the July 2000 VA Form 9 does not contain any statement that could be construed as a claim related to tinnitus.  The submission reads as follows:

"I have had these headaches ever since I busted my head in the military.  I've been treating my headaches with aspirin and ibuprofen.  The reason I did not seek medical attention is because at that time I did not have any insurance and could not afford a doctor.  I plan to submit more medical evidence and lay statements in the future."

July 2000 VA Form 9.

Clearly, the Veteran only spoke to a claim for headaches, which was also pending at the time.  There is no mention of tinnitus, certainly none that could be construed as an attempt to seek service-connected benefits or reopen a previously-denied claim for this disease.  Tinnitus, as opposed to headaches, is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  That said, it is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).


Therefore, although the July 2000 VA Form 9 cannot give rise to an earlier effective date for the grant of service connection for tinnitus, the Veteran made several additional submissions between the time of that July 2000 VA Form 9 and when the December 2004 Board decision held it to be untimely.  Although these submissions were meant to support his appeal, the Board's finding that the VA Form 9 was untimely essentially means that there was no appeal.  As a result, the Board should not construe these submissions as being associated with that appeal (since dismissed), but rather as new, independent, filings by the Veteran.  Moreover, Courts since have held that the filing of a timely Substantive Appeal (VA Form 9 or equivalent statement) is not a jurisdictional predicate to the Board hearing an appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The earliest of those submissions is medical evidence relating to tinnitus accompanied by a written statement from the Veteran that reads, "[p]lease accept this evidence in support of my claim for post[-]traumatic headaches and tinnitus/hearing loss."  This submission was received by VA on October 13, 2000, and under the liberal standard discussed, certainly may be construed as evidencing a belief in entitlement to service-connected benefits for tinnitus (not just headaches).  Therefore, the Board finds that it qualifies as a "claim" to reopen the issue of entitlement to service connection for tinnitus, and an effective date consistent with the receipt of that claim is warranted.


ORDER

An earlier effective date of October 13, 2000, is granted for the award of service connection for tinnitus.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


